EXHIBIT EXHIBIT B FORM OF SECOND SUPPLEMENTAL INDENTURE EXHIBIT FORD MOTOR COMPANY AND THE BANK OF NEW YORK as Trustee SECOND SUPPLEMENTAL INDENTURE Dated as of January 1, 2008 Creating a Series of Securities Designated 5.75% Senior Convertible Notes due 2013 SECOND SUPPLEMENTAL INDENTURE, dated as of January 1, 2008, between FORD MOTOR COMPANY, a corporation duly organized and existing under the laws of the State of Delaware (hereinafter sometimes called the “Company”), and THE BANK OF NEW YORK (as successor trustee to JPMorgan Chase Bank), a corporation duly organized and existing under the laws of the State of New York, as trustee (hereinafter sometimes called the “Trustee”). RECITALS
